 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   ANTHONY BUSO, individually                         Case No.: 18cv1328-WQH-BGS
     and on behalf of all others
 9
     similarly situated,                                ORDER
10                                     Plaintiff,
11   v.
12
     VIGO IMPORTING CO., a
13   Florida corporation; and DOES 1
     through 10, inclusive,
14
                                    Defendants.
15
16   HAYES, Judge:
17         IT IS HEREBY ORDERED that the Clerk reopen the case.
18         IT IS FURTHER ORDERED that the Notice of Lodgement (ECF No. 24) be stricken
19   from the record. Any claims for costs shall be filed in accordance with Local Rule 54.1.
20         On November 28, 2018, the Court issued an Order (ECF No. 22) granting
21   Defendant’s Motion to Dismiss (ECF No. 12). The Order stated, “Any motions to file an
22   amended complaint must be filed within thirty (30) days of the date of this order in
23   accordance with Local Rule 7.1.” (ECF No. 22 at 12). The docket reflects that no motions
24   to file an amended complaint have been filed within the time allowed by Local Rule 7.1.
25         IT IS FURTHER ORDERED that the Clerk shall close the case.
26   Dated: January 10, 2019
27
28

                                                    1
                                                                              18cv1328-WQH-BGS
